                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


SEA SALT, LLC,                         )
                                       )
             Plaintiff,                )
                                       )
      v.                               )     2:18-cv-00413-JAW
                                       )
MATTHEW R. BELLEROSE, et al.,          )
                                       )
             Defendants.               )


        ORDER ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

      Plaintiff moves for an award of attorney’s fees against a defaulted defendant.

The Court grants a portion of Plaintiff’s motion and reserves ruling on a further

portion pending additional explanation.

I.    PROCEDURAL HISTORY

      The procedural history for this action is described through August 8, 2019, in

the Court’s August 27, 2019, Decision and Order, and familiarity with that Decision

and Order is assumed. Decision and Order at 1-5 (ECF No. 86). That decision and

order granted Sea Salt, LLC’s (Sea Salt) Motion for Entry of Default Judgment, Mot.

for Entry of Default J. (ECF No. 41), and directed the clerk of court to enter final

judgment for Sea Salt and against East End Transport, LLC (East End) in the

amount of $4,500,000. Decision and Order at 9. The Order stated that it would be

“subject to a further order and judgment on attorney’s fees,” and ordered Sea Salt to

“file an amended application for attorney’s fees by August 29, 2019.” Id. On August
28, 2019, the clerk of court entered default judgment for Sea Salt and against East

End. Default J. (ECF No. 87).

       On August 29, 2019, Sea Salt filed a motion for attorney’s fees, Pl.’s Mot. for

Att’y’s Fees (ECF No. 88), along with a supplemental fee affidavit, id., Attach. 1,

Suppl. Fee Aff. of Laura H. White, and a fee entry list, id., Attach. 2, Fee Entry List

by Client.

II.    ANALYSIS

       Attorney’s fees are available to Sea Salt in this action because one of the claims

defaulted by East End was brought under 18 U.S.C. § 1962, the Racketeer Influenced and

Corrupt Organizations Act (RICO). Notice of Removal, Attach. 2, First Amended Compl. ¶¶

178-80 (ECF No. 1). Attorney’s fees are available to successful plaintiffs in RICO actions. §

1964(c).   At the hearing on damages that took place August 8, 2019, the Court

informed counsel for Sea Salt of three potential issues with Sea Salt’s request for

attorney’s fees. First, the Court pointed out that some of the hourly rates listed by

counsel for Sea Salt in its Fee Affidavit, Pl.’s Mem. in Support of Default J., Attach.

2, Fee Aff. of Laura H. White (ECF No. 69-2), were higher than the rates authorized

by the Court in TD Bank, N.A. v. Estate of Woodman, No. 17-cv-00163-JAW, 2019

U.S. Dist. LEXIS 103940 (D. Me. June 21, 2019). Second, the Court requested an

itemized list of billing entries to assure itself that the amount being billed did not

reflect time spent pursuing defendants other than East End. Third, the Court noted

that East End should not be charged for billing entries related to the August 8, 2019

hearing, which was necessitated by counsel for Sea Salt’s inadvertent failure to give



                                             2
notice to East End of the June 17, 2019, hearing. 1                   After reviewing Sea Salt’s

Supplemental Fee Affidavit, the Court is satisfied that its first and third concerns

have been rectified but requests further clarification with regard to its second

concern. 2

        The Court grants the below list of billing entries, totaling $22,330.88, without

further revision. Fee Entry List by Client.

                        Hrs to            Modified
    Date           Tmkr Bill              Amount               Description
                                                               detailed review of UPS
                                                               shipping records compare excel
                                                               spreadsheet and client
    7/20/2018            5          2.7            708.75      documents, email client
                                                               continue detail review of
                                                               weekly invoice, begin drafting
                                                               Breau Affidavit, emails and tc
    7/22/2018            5          3.4                892.5   with client
                                                               continue drafting Breau
                                                               affidavit and related document
    7/23/2018            5          1.8                472.5   review
                                                               review one drive documents,
                                                               create table of losses, review
                                                               recording, emails with client re
    7/24/2018            5          2.9            761.25      same
                                                               cont. breau affidavit. Begin
                                                               McEwen affidavit, email
    7/25/2018            5          1.2                 315    clients re claims in complaint




1       Sea Salt did include two entries related to the August 8, 2019, hearing in its Supplemental
Fee Affidavit: 1) a June 21, 2019, entry stating, “Draft and file Motion to Continue Damages Hearing;
research and office work re: same.”; 2) a June 21, 2019, entry stating, “Telephone conference with court
reporter re transcript of damages hearing.” Fee Entry List by Client. Except for these entries, the
Court is satisfied that Sea Salt has not attempted to bill East End for the August 8, 2019, hearing.
2       Sea Salt included one entry from July 1, 2019, that was for “proofing 7/1 filing.” Fee Entry
List by Client. Proofreading is typically a clerical task and the First Circuit has stated that “clerical
or secretarial tasks ought not to be billed at lawyers’ rates, even if a lawyer performs them.” Lipsett
v. Blanco, 975 F.2d 934, 940 (1st Cir. 1992). As the entry is framed as the performance of a purely
secretarial task, the Court has not approved this entry.

                                                   3
                 Hrs to     Modified
Date        Tmkr Bill       Amount           Description
                                             review transcription of
                                             recording. Compile documents
                                             for Breau Affidavit Exhibits,
                                             attention to litigation strategy,
                                             begin highbarger and McKeller
7/26/2018      5      2.3        603.75      Affidavits
                                             research re fiduciary duty,
                                             Uniform Deceptive Trade
7/29/2018      5      1.5        393.75      Practices Act claim
                                             review affidavits, draft motion
                                             for attachment, brief legal
 8/1/2018     27      6.1        1921.5      research
                                             Correspondence with attorney
                                             Rachin re filing and review of
                                             all affidavit attachments,
                                             review and revise final
                                             complaint and motion for
 8/2/2018      5      1.6              420   attachment
                                             finalize all affidavits, review
                                             and revise complaint, motion
                                             for attachment, revise
                                             complaint, exchange emails
 8/2/2018     27      6.2            1953    with and TC with Breau
                                             TC with York County clerk's
                                             office, draft proposed order and
                                             email clerk re: granting of
                                             order of attachment. Office
 8/3/2018      5      1.8            472.5   work re: recording same
                                             Extensive telephone call with
                                             Clerk's office re entry of ex
                                             parte order TC and emals with
                                             clients, Begin process of
 8/6/2018      5      1.7        446.25      serving trustee summonses
                                             TC with various banks re
                                             trustee summonses.
                                             Correspondence with client re
 8/8/2018      5      0.8              210   same




                                 4
                  Hrs to     Modified
Date         Tmkr Bill       Amount           Description
                                              telephone and email
                                              correspondence with client,
                                              email from opposing counsel,
                                              continued monitoring of
  8/9/2018      5      1.4            367.5   trustee summonses
                                              office work re additional
                                              trustee summonses and UCC
 8/10/2018      5      0.5        131.25      filing
                                              email correspondence and
                                              office work re: additional
                                              receipt of trustee summonses.
                                              TC and emails with opposing
 8/13/2018      5      0.6            157.5   counsel
                                              Emails with Clerk and office
 9/10/2018      5      0.6            157.5   work re: trustee summonses.
                                              Continue drafting and
                                              research re: amended
 9/27/2018      5      1.6              420   complaint.
                                              Telephone conference with
                                              client. Research re: claims and
 10/3/2018      5      2.6            682.5   finalize amended complaint.
                                              Office work re: removal to
10/10/2018      5      1.2              315   federal court.
                                              UCC search for East End
  3/6/2019     37      0.4             73.5   Transport LLC
                                              motion for default judgment
  4/4/2019     37      1.2            220.5   against East End
                                              Draft and file motion for
                                              default judgment and related
  4/5/2019      5      1.7        446.25      affidavit. Related office work.
                                              Attention to amending motion
  4/9/2019      5      0.6            157.5   for default/entry of default.
                                              email correspondence re
  4/9/2019     37      0.2            36.75   motion for entry of default
                                              Telephone conference with
                                              clerk re motion for default,
                                              motion for entry of default and
                                              affidavit in support of Motion
 4/12/2019     37        1        183.75      of Entry of Default
 4/12/2019     37      0.3        55.125      entry of appearance


                                  5
                 Hrs to       Modified
Date        Tmkr Bill         Amount           Description
                                               Draft motion for entry of
                                               default and affidavit; related
4/17/2019      5      0.9           236.25     office work.
                                               Correspondence with Clerk
 5/8/2019      5      0.3              78.75   and client re: hearing date.
                                               interoffice work to prepare for
6/11/2019     37          3         551.25     hearing on damages
                                               meeting in office with
                                               clients/preparation for
6/11/2019     37      1.8           330.75     damages hearing
                                               Continued hearing
6/13/2019      5      1.4              367.5   preparation.
                                               pulling and organizing trial
6/13/2019     37      0.8                147   exhibits for damages
                                               Email clerk re: hearing.
                                               Prepare notebooks and
                                               exhibits for hearing. Related
6/14/2019      5      4.7          1233.75     correspondence with client.
6/14/2019     27        1             315      Preparation for hearing.
                                               assist Atty White with hearing
                                               prep (East End Transport
6/14/2019     35          2            199.5   damages hearing)
                                               research re reach of invocation
6/14/2019     37      0.3           55.125     of 5th in civil proceedings
6/14/2019     37        1           183.75     prep documents for trial binder
                                               research and preparation for
6/14/2019     37      1.5          275.625     damages, punis and treble
                                               document preparation for
6/15/2019     37      1.5          275.625     damages hearing
                                               reviewing documents,
                                               preparing outline for McEwen
6/15/2019     37      1.5          275.625     testimony
                                               Extensive review of exhibits
                                               and preparation for hearing;
                                               outline of direct examination
6/16/2019      5     10.4              2730    and emails to client re: same.
                                               research redaction
                                               requirement under FRCP and
6/16/2019     37      0.4               73.5   redacted exhibits




                                   6
                     Hrs to         Modified
  Date          Tmkr Bill           Amount             Description
                                                       research into 5th amendment
                                                       waiver after defendant opens
                                                       the door with testimony about
    6/16/2019       37        0.6           110.25     non collateral matters
                                                       draft motion re punitive, treble
    6/28/2019       37          3           551.25     and atty fees
                                                       Draft proposed judgment;
    6/30/2019        5        3.8              997.5   research re: same.
                                                       email correspondence with
                                                       LHW re proposed order and
     7/1/2019       37        0.2              36.75   motion for punitive damages
                                                       research re joint and several
     7/1/2019       37       1.5          275.625      liability.
     7/1/2019       37       0.3           55.125      lodestar research
                         TOTAL:      $22, 330.875


      The Court does not have sufficient information to rule on the remaining

entries. Many of the billing entries do not make explicit how they relate to East End;

other individual billing entries contain multiple tasks, and it is not clear on the face

of those entries how much time was spent on tasks related specifically to East End.

See Estate of Woodman, 2019 U.S. Dist. LEXIS 103940, at *6-7 (“The Court reviewed

the hours billed by Plaintiff's counsel for legal services outside the flat fee agreement

and finds that TD Bank has not demonstrated a sufficient demarcation between legal

services relating to the foreclosure and those relating to the partition action . . ..

Although the work performed appears to relate in part to the foreclosure action, at

least part of the entry reflects research on bringing a partition action in Maine, an

issue unrelated to the foreclosure claim. Because the tasks were grouped under a

single time entry, rather than being properly divided between partition-related and



                                           7
foreclosure-related tasks, the Court cannot award a fee based on these hours in the

absence of an amended bill properly delineating between tasks for each claim”).

       Accordingly, Sea Salt is instructed to file a second amended application for

attorney’s fees laying out:

       1.     A brief explanation of the connection between the work done on each

       remaining billing entry and East End. Where, upon request of the Court, Sea

       Salt would not be able to provide the Court with records or evidence to

       authenticate that connection for a particular entry, that entry should be left

       out of the affidavit.

       2.     Where billing entries contain multiple tasks, a brief explanation of

       which relate to East End. The requested fees associated with each entry

       should only reflect work done to pursue claims against East End. Sea Salt may

       recover from East End fees for work performed in pursuit of claims against all

       or a subset of defendants equally so long as the tasks cannot be disaggregated.

To illustrate, if a timekeeper for Sea Salt spent five hours preparing summonses for

each of the defendants, Sea Salt may not recover fees from East End for all five of

those hours, but only for the time spent preparing the summons specifically for East

End.   Alternatively, if a timekeeper spent five hours working on the amended

complaint filed in this case against all the defendants, Sea Salt may recover fees for

all that time from East End.




                                          8
       Additionally, the Court requests that Sea Salt send a copy of any Microsoft

Excel files that it subsequently files with the Court in connection with this application

for attorney’s fees to the clerk of court in Excel format.

III.   CONCLUSION

       The Court GRANTS in part Sea Salt, LLC’s Motion for Attorney’s Fees (ECF

No. 88) for billing entries listed above totaling twenty-two thousand three hundred

thirty dollars and eighty-eight cents, and DEFERS in part on the remainder of the

billing entries submitted by Sea Salt, LLC pending the Court’s review of a second

amended application for attorney’s fees.

       The Court ORDERS Sea Salt, LLC to file a supplemental application for

attorney’s fees by October 17, 2019.

       SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

Dated this 3rd day of October, 2019




                                            9
